                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             EASTERN DIVISION

 UNITED STATES OF AMERICA,

               Plaintiff,                              No. 08-CR-2015-CJW-MAR

 vs.
                                                          MEMORANDUM
 PAMELA GOLINVEAUX,                                     OPINION AND ORDER
               Defendant.

                             ____________________________

                                  I.    INTRODUCTION
        This matter is before the Court on defendant’s Motion for Compassionate Release
filed on June 11, 2020. (Docs. 78 & 79). On June 18, 2020, the government timely
filed a brief in resistance. (Doc. 81). On June 23, 2020, defendant timely filed a reply.
(Doc. 85). Oral argument was not requested and is not necessary. See LR 7(c). For the
following reasons, the Court denies defendant’s motion.
                            II.   RELEVANT BACKGROUND
        On March 12, 2004, defendant was arrested for shoplifting three boxes of Sudafed
tablets from a Wal-Mart in Cedar Falls, Iowa. (Doc. 44, at 5). Defendant told officers
she intended to give the stolen Sudafed tablets to a methamphetamine manufacturer in
exchange for methamphetamine.          (Id., at 6).   During her arrest at the Wal-Mart,
defendant consented to a search of her vehicle in the parking lot. (Id.). Inside the vehicle,
officers discovered “a black tin that contained methamphetamine, a gold pipe that
contained marijuana residue, a mirror, a syringe with blood, and a snort tube” as well as
a revolver inside a cloth Crown Royal bag under the driver’s seat. (Id.). The revolver
was loaded with seven rounds of long rifle rimfire ammunition. (Id.). A third party that




       Case 6:08-cr-02015-CJW-MAR Document 86 Filed 06/25/20 Page 1 of 11
was with defendant at the Wal-Mart advised officers that defendant kept the firearm in
her vehicle in case “things were ever to ‘go bad.’” (Id., at 5, 7).
      Defendant was charged in the Iowa District Court for Black Hawk County and
convicted of theft in the third degree, possession of methamphetamine, and possession of
drug paraphernalia. (Id., at 27). On October 24, 2005, defendant received a two-year
suspended prison sentence on her theft conviction with shorter suspended jail sentences
on her other convictions running concurrently. (Id.). On January 11, 2007, the Court
revoked her probation and imposed her suspended sentences because defendant failed to
attend court-mandated appointments, was discharged from drug treatment due to
excessive absence, tested positive for cocaine four times, and committed three new
offenses (possession of cocaine, driving while license revoked, and possession of drug
paraphernalia). (Id., at 27–28). On May 23, 2007, defendant was paroled. (Id.). On
December 9, 2007, defendant was discharged from prison. (Id.).
      On August 26, 2008, a grand jury issued an Indictment charging defendant with
one count of felon in possession of ammunition as an armed career criminal in violation
of Title 18, United States Code, Sections 922(g)(1) and 924(e)(1) in relation to her
conduct on March 12, 2004. (Doc. 1). On September 15, 2008, officers arrested
defendant. (Doc. 11). That same day, defendant appeared before the Honorable Linda
R. Reade, United States District Court Judge, pleaded not guilty, and was detained
pending trial. (Doc. 5). On October 31, 2008, defendant appeared before the Honorable
Jon S. Scoles, United States Magistrate Judge, and entered a conditional guilty plea which
reserved her right to appeal the Court’s denial of her motion to suppress. (Docs. 34 &
35). On November 17, 2008, the Court accepted defendant’s guilty plea. (Doc. 40).
      On February 19, 2009, the United States Probation Officer (“USPO”) filed
defendant’s final presentence investigation report (“PSR”). (Doc. 44). Defendant, at
that time, was 55 years old and residing in Waterloo, Iowa, where she was also born.




                                            2

     Case 6:08-cr-02015-CJW-MAR Document 86 Filed 06/25/20 Page 2 of 11
(Id., at 2, 38). Defendant graduated high school. (Id., at 2). Defendant reported having
a good upbringing as an only-child with attentive parents, although she did note her
mother was an alcoholic and her parents later divorced. (Id., at 38–39). Defendant had
never married or had any children. (Id., at 39). Defendant, except for about three years,
was unemployed her entire life, which she attributed to her substance abuse issues. (Id.,
at 50–51). Defendant’s history of drug abuse—including marijuana, methamphetamine,
cocaine, heroin, methadone, and more—was significant. (Id., at 46–47). Defendant
reported that, at times, she consumed 25 methadone tablets a day. (Id., at 46). Defendant
underwent multiple drug treatment programs and was diagnosed as chemically dependent
on several drugs, including cocaine, marijuana, and amphetamines. (Id., at 48–49).
      Defendant’s physical and mental health histories were turbulent. (Id., at 40–42).
In 1975, defendant fell off a balcony and fractured her right ankle.         (Id., at 40).
Defendant later received various diagnoses related to her ankle, one of which found
advanced degenerative changes and deformities due to improper healing of the fracture.
(Id.). Defendant had osteoporosis and mild osteoarthritis and reported pain in her right
ankle, right shoulder, and lower back. (Id.). Defendant reports she was later diagnosed
with arthralgias, carpal tunnel, a heart murmur, hepatitis C, and liver disease. (Id., at
41). Defendant had also received treatment for verrucous papules, probable sub-actinic
keratosis, dysuria, chronic tonsillitis, abdominal pain, and gastroesophageal reflux
disease. (Id.). As for mental health, defendant was treated for “depression, apathy, and
extreme dependence on her social group.” (Id., at 42). Defendant was diagnosed with
“[s]chizophrenic reaction, pseudoneurotic type.” (Id.). After undergoing other long-
term programs, defendant was diagnosed with major depressive disorder, antisocial
personality disorder, and memory loss. (Id., at 43). Later diagnoses included dysthymic
disorder, attention deficient disorder, and personality disorder. (Id., at 44). Defendant
also attempted suicide at least three times and experienced suicidal ideation. (Id., at 42,




                                            3

     Case 6:08-cr-02015-CJW-MAR Document 86 Filed 06/25/20 Page 3 of 11
44). By her own and others’ assessments, much of her mental health problems revolved
around her substance abuse. (Id., at 44). Defendant also underwent ankle surgery and
was diagnosed with arthritis, carpal tunnel, and possible osteoporosis. (Id.).
       Defendant’s criminal history, scoring 23 points and qualifying her as an armed
career offender, was extensive. Defendant had some unspecified criminal conduct as a
juvenile, including forging prescriptions for various controlled substances. (Id., at 33).
Defendant’s most relevant convictions include: possession of marijuana at age 17;
shoplifting at 19; breaking and entering a pharmacy at 23; obtaining prescription drugs
by fraud and burglary of a pharmacy at 24; burglary of a pharmacy at 28; obtaining
prescription drugs by fraud and unlawful use of a prescription at 31; armed robbery for
taking $219 from a woman at gunpoint and aggravated battery for stabbing a police officer
in his side and thigh with a knife also at 31; theft from a pharmacy and obtaining
prescription drugs by fraud at 39; obtaining prescription drugs by fraud at 40; robbery
for shoplifting two cartons of cigarettes from a Hy-Vee and spraying two employees in
the face with tear gas in an attempt to escape at age 43; four thefts, three from grocery
stores and another from a Baskin Robbins, also at 43; possession of marijuana and Xanax
also at 43; the offense conduct at issue at 50; possession of marijuana at 51; criminal
trespass for attempting to shoplift from a Wal-Mart she had been banned from also at 51;
theft at 52; and possession of cocaine at 53. (Id., at 11–34).1 Her criminal history was
replete with probation violations, violence, failures to comply with drug treatment, use
of false identities, and flight from law enforcement officers. (Id.).



1
  Some of defendant’s convictions characterized here as obtaining prescription drugs by fraud
are listed as “prohibited acts” in the PSR. The offense conduct, however, shows defendant
would pose as a nurse, order a prescription drug, and then appear at the pharmacy—sometimes
in a disguise such as an eye patch—with a false name in an attempt to acquire the prescription
drug. (Doc. 44, at 21–22).




                                              4

     Case 6:08-cr-02015-CJW-MAR Document 86 Filed 06/25/20 Page 4 of 11
       On April 8, 2009, the Court sentenced defendant.            (Doc. 49).    The Court
determined defendant was in criminal history category VI with a total offense level of
31, yielding an advisory guideline range of imprisonment of 188 to 235 months followed
by three to five years on supervised release. (Doc. 44, at 52). The Court sentenced her
to 188 months’ imprisonment followed by five years on supervised release. (Docs. 49
& 50). On April 21, 2009, defendant timely appealed. (Doc. 52). On July 28, 2010,
the Eighth Circuit Court of Appeals affirmed.         (Doc. 68).    Defendant is currently
incarcerated at FCI Waseca with a projected release date of February 16, 2022. (Doc.
79, at 2).
                 III.    COMPASSIONATE RELEASE STANDARDS
       A court’s ability to modify a sentence after it has been imposed is limited. Title
18, United States Code, Section 3582(c)(1)(A) allows a court to modify a sentence
through “compassionate release.”       A defendant may directly petition the court for
compassionate release “after the defendant has fully exhausted all administrative rights
to appeal a failure of the [Bureau of Prisons] to bring a motion on the defendant’s behalf
or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s
facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). The court may only reduce
the defendant’s sentence, however, after considering the factors set forth in Title 18,
United States Code, Section 3553(a) to the extent they are applicable, and finding that:
       (i) extraordinary and compelling reasons warrant such a reduction; or
       (ii) the defendant is at least 70 years of age, has served at least 30 years in
       prison, pursuant to a sentence imposed under section 3559(c), for the
       offense or offenses for which the defendant is currently imprisoned, and a
       determination has been made by the Director of the [Bureau of Prisons] that
       the defendant is not a danger to the safety of any other person or the
       community, as provided under section 3142(g);
       and that such a reduction is consistent with applicable policy statements
       issued by the Sentencing Commission[.]




                                             5

     Case 6:08-cr-02015-CJW-MAR Document 86 Filed 06/25/20 Page 5 of 11
18 U.S.C. § 3582(c)(1)(A). Defendants bear the burden of establishing eligibility for a
sentence reduction. United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).
       The starting point in determining what constitutes “extraordinary and compelling
reasons” under Section 3582(c)(1)(A)(i) is the United States Sentencing Guidelines
(“USSG”) discussing compassionate release issued by the United States Sentencing
Commission. See USSG §1B1.13; see also United States v. Rivernider, No. CR10-222,
2019 WL 3816671, at *2 (D. Conn. Aug. 14, 2019). USSG Section 1B1.13 provides
extraordinary and compelling reasons exist when the defendant is (1) suffering from a
terminal illness; (2) suffering from a serious physical or medical condition, a functional
or cognitive impairment, or physically or mentally deterioration due to aging which
substantially diminishes the defendant’s ability to care for themselves within the facility
and from which the defendant is not expected to recover; (3) at least 65 years old,
experiencing serious deterioration due to age, and has served at least 10 years or 75
percent of their sentence; (4) experiencing a change in family circumstances, namely the
death or incapacitation of the caregiver of the defendant’s minor child or the
incapacitation of the defendant’s spouse who now requires the defendant’s care; (5) some
other extraordinary and compelling reason as determined by the Director of the Bureau
of Prisons (“BOP”).
       Courts are split on whether the policy statement is binding because it predates the
First Step Act of 2018’s changes to Section 3582(c)(1)(A). Compare United States v.
Lynn, No. CR89-0072, 2019 WL 3805349, at *4 (S.D. Ala. Aug. 13, 2019), with United
States v. Urkevich, No. CR03-37, 2019 WL 6037391, at *3 (D. Neb. Nov. 14, 2019).
This Court has concluded USSG Section 1B1.13, although it is a helpful guidepost, does
not restrain a court’s assessment of whether extraordinary and compelling reasons exist
to release a defendant. See United States v. Burnside, No. 6:18-CR-2068-CJW-MAR,
2020 WL 3443944, at *3–4 (N.D. Iowa June 18, 2020) (compiling cases).




                                            6

     Case 6:08-cr-02015-CJW-MAR Document 86 Filed 06/25/20 Page 6 of 11
                                  IV.    DISCUSSION
       A.     Exhaustion of Administrative Remedies
       Section 3582(c)(1)(A) states the court may reduce a defendant’s term of
imprisonment after the defendant exhausts all administrative remedies within the BOP or
after “the lapse of 30 days from the receipt of such a request by the warden of the
defendant’s facility, whichever is earlier[.]” Courts differ as to whether a defendant
fulfills the exhaustion requirement after 30 days even if the warden denied the defendant’s
request within 30 days and the defendant did not administratively appeal the denial.
Compare, United States v. Arthaloney, No. 8:18CR127, 2020 WL 2571171, at *1 n.1,
*2 (D. Neb. May 21, 2020), with United States v. Ingram, No. 14-303(2) (DWF/BRT),
2020 WL 3104643, at *2 (D. Minn. June 11, 2020). This Court has held the plain
language of Section 3582(c)(1)(A) does not on its face require a defendant to exhaust
administrative appeals “following a denial” or qualify the 30 days provision as only
applying after “inaction.” See Burnside, 2020 WL 3443944, at *6–7. Because there is
a “strong presumption that the plain language of the statute expresses congressional
intent,” this Court found defendants are not required to administratively appeal a
warden’s denial and may fulfill the exhaustion requirement of Section 3582(c)(1)(A) by
waiting 30 days from the date the warden receives their request before filing a motion in
the courts. Id. (quoting Ardestani v. INS, 502 U.S. 129, 135 (1991)).
       On March 29, 2020, defendant submitted her request for release to FCI Waseca’s
warden. (Doc. 79–1, at 4). On May 11, 2020, the warden denied her request. (Id., at
5). On May 17, 2020, defendant administratively appealed the warden’s denial. (Id., at
6). On May 28, 2020, the BOP denied her appeal. (Id., at 7). Defendant is currently
submitting a regional administrative appeal. (Doc. 79, at 2–3). On May 15, 2020,
defendant filed a pro se motion for compassionate release in this Court. (Doc. 74). On




                                            7

     Case 6:08-cr-02015-CJW-MAR Document 86 Filed 06/25/20 Page 7 of 11
June 11, 2020, after being appointed counsel (Doc. 75), defendant filed her Motion for
Compassionate Release now before the Court (Doc. 78).
      Regardless of whether defendant has exhausted every administrative appeal
available to her, 30 days elapsed between the time she submitted her request to the warden
on March 29, 2020, and the filing of either of her motions here on May 15, 2020, and
June 11, 2020, respectively. Thus, the Court finds defendant has fulfilled the exhaustion
requirement of Section 3582(c)(1)(A) due to the lapse of 30 days.
      B.     Extraordinary and Compelling Reason
      Defendant argues an extraordinary and compelling reason for release is present
because her medical conditions put her at a high risk of severe complications and death
if exposed to COVID-19. (Doc. 79, at 5–12). Specifically, defendant cites her age of
67, status as a chronic care inmate, and medical conditions of hepatitis C and liver
disease, which defendant alleges compromise her immune system. (Id., at 8). The
government argues these conditions are insufficient. (Doc. 81, at 9–17).
      Numerous courts have held a defendant’s relevant health conditions and the
presence of COVID-19 within the BOP generally, or within the defendant’s specific
facility, together can constitute an extraordinary and compelling reason for compassionate
release. Burnside, 2020 WL 3443944, at *7 (compiling cases). The Centers for Disease
Control (“CDC”) lists nine categories of people who are at higher risk of severe illness
and death from COVID-19: (1) people 65 years or older, (2) people living in a long-term
care facility, (3) people with chronic lung disease or moderate to severe asthma,
(4) people with a serious heart condition, (5) people with a compromised immune system,
(6) severely obese people with a body mass index (“BMI”) of 40 or above, (7) diabetic
people, (8) people with chronic kidney disease undergoing dialysis, and (9) people with
liver disease.     People Who Are at Higher Risk for Severe Illness, CDC,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-




                                            8

     Case 6:08-cr-02015-CJW-MAR Document 86 Filed 06/25/20 Page 8 of 11
risk.html. The latter seven categories apply to “[p]eople of all ages with underlying
conditions, particularly if not well controlled[.]” Id.
       Defendant certainly fits two of the CDC’s risk categories as a person over 65,
although marginally at age 67, and a person with liver disease due to her hepatitis C
diagnosis. She also asserts she fits the category for immunocompromised persons. The
record shows defendant received no treatment for hepatitis C until June 2020. (Doc. 81–
2, at 1, 8). On April 30, 2019, defendant refused hepatitis C treatment despite being
advised of potential health risks. (Doc. 81–1, at 18). At that time, she stated “I just
don’t want it, I get out in 2 [years] and can do it then.” (Id., at 22). On October 15,
2019, defendant explained she was refusing treatment because she thought it would result
in a transfer. (Id., at 3). Once she was informed otherwise, she expressed interest in
treatment.   (Id.).   After treatment is complete, defendant’s “viral load should be
undetectable.” (Doc. 81–2, at 3, 8). There are no reports about complications defendant
has suffered due to hepatitis C or any of her other conditions. No reports in the record
mention any liver disease or that she has a compromised immune system. Defendant has
consistently reported positive mental health, although she has recently experienced stress
about her overall health. See, e.g., (Id., at 8, 15).
       The Court finds that although defendant has some health care needs, such needs
are not particularly significant and do not warrant release. Defendant had long been
advised to undergo hepatitis C treatment and was on the fence about doing so. Prior to
accepting treatment, there is no indication she was suffering in any way. Now that she
is being treated, her prognosis is very promising. Although her age puts her at a slightly
elevated risk, the Court finds such risk insufficient to constitute an extraordinary and
compelling reason for release. Further, there are no active cases of COVID-19 at FCI
Waseca. COVID-19 Coronavirus, BOP, https://www.bop.gov/coronavirus/. In short,
her elevated health risk and her risk of exposure to COVID-19 are not serious.




                                             9

     Case 6:08-cr-02015-CJW-MAR Document 86 Filed 06/25/20 Page 9 of 11
       Thus, the Court finds defendant’s medical conditions do not warrant release
despite the COVID-19 pandemic.
       C.     Section 3553(a) Factors and Danger to Community
       Guideline Section 1B1.13(2) provides compassionate release is appropriate only
where “the defendant is not a danger to the safety of any other person or to the
community, as provided in 18 U.S.C. § 3142(g)[.]” Section 3582(c)(1)(A) requires a
court to consider the factors set forth in Title 18, United States Code, Section 3553(a)
before granting compassionate release. Section 3553(a) requires the Court to consider:
(1) “the nature and circumstances of the offense and the history and characteristics of the
defendant;” (2) the need for the sentence to reflect the seriousness of the offense, promote
respect for the law, provide just punishment, and provide rehabilitative opportunities and
care to the defendant; (3) the kinds of sentences available; (4) the sentencing range as set
by the USSG; (5) any pertinent policy by the United States Sentencing Commission;
(6) the need to avoid unwarranted sentencing disparities among similarly situated
defendants; and (7) the need for restitution to any victims.
       The Court need not retread defendant’s significant criminal history. The Court
has sympathy for defendant’s struggles with addiction and mental health and recognizes
defendant has completed an impressive amount of education courses, worked, and saved
money while incarcerated. (Doc. 79–1, at 14–16). Her proposed release plan also
appears promising. (Id., at 4). That said, her drug-driven pattern of criminal conduct is
truly relentless. Nothing has stopped this defendant—not probation, not incarceration,
not her age. No matter the punishment, defendant has repeatedly burglarized pharmacies,
shoplifted from stores, committed various types of fraud, and used extreme violence
against innocent people in her obdurate pursuit of controlled substances. Her possession
of a firearm here shows she was willing, as she did in the past, to use any means necessary
against any person in order to obtain drugs. The Court hopes defendant’s current term




                                            10

    Case 6:08-cr-02015-CJW-MAR Document 86 Filed 06/25/20 Page 10 of 11
of incarceration and future term of supervised release will deter this behavior. Indeed,
her behavior while incarcerated indicates she may be ready to make a change. The Court
cannot find it appropriate, however, to reduce defendant’s sentence when faced with such
a history of recidivist, violent, and violative conduct.
       Weighing all the factors under Section 3553(a), the Court finds compassionate
release is inappropriate and therefore denies defendant’s motion.
                                  V.     CONCLUSION
       For these reasons, defendant’s Motion for Compassionate Release (Doc. 78) is
denied.2 Defendant must serve the remainder of her term of imprisonment as previously
directed. (Doc. 50).
       IT IS SO ORDERED this 25th day of June, 2020.



                                          _________________________
                                          C.J. Williams
                                          United States District Judge
                                          Northern District of Iowa




2
  The Court also denies defendant’s pro se motion for compassionate release (Doc. 74) because
it is duplicative of her current motion for compassionate release (Doc. 78).




                                             11

    Case 6:08-cr-02015-CJW-MAR Document 86 Filed 06/25/20 Page 11 of 11
